IN THE
                                  TENTH COURT OF APPEALS

                                           No. 10-18-00266-CR

ALEC NAVA,
                                                                              Appellant
 v.

THE STATE OF TEXAS,
                                                                              Appellee



                                    From the 54th District Court
                                     McLennan County, Texas
                                    Trial Court No. 2017-2080-C2


                                                   ORDER


          Counsel for appellant filed an Anders1 brief. In accordance with the Court of

Criminal Appeals’ opinion in Kelly v. State, counsel prepared and sent to appellant a

Motion for Pro Se Access to the Appellate Record. See Kelly v. State, 436 S.W.3d 313, 320

(Tex. Crim. App. 2014). Appellant, Alec Nava, has signed the motion for access and sent




1
    Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
it to this Court. It was filed on January 25, 2019. Appellant’s Motion for Pro Se Access to

the Appellate Record is granted and will be implemented as provided for herein.

         In accordance with Stanley v. State, No. 10-14-00320-CR, 2015 Lexis 4719 (Tex.

App.—Waco May 7, 2015, order) (per curiam), counsel is ORDERED to obtain and send

Appellant, within 14 days from the date of this order, copies of the clerk’s and reporter’s

records and to simultaneously notify this Court, the State, the trial court, and the trial

court clerk when counsel has completed this task. In the event that the record made

available to Appellant must be returned to the trial court clerk, counsel must notify

Appellant and this Court of that fact.

        Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.10. If counsel has identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel’s motion to

withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to Appellant.

        Appellant is ORDERED to file his pro se response to counsel’s Anders brief within

30 days from the date counsel sends notice to the Court that the record has been

forwarded to Appellant, unless the due date is extended by order of this Court upon

proper and timely motion by Appellant. If counsel notified Appellant and this Court that

the record being provided to Appellant was obtained from the trial court clerk and must


Nava v. State                                                                        Page 2
be returned thereto, Appellant is ORDERED to not take the record apart or mark on or

modify the record.

        If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, Appellant is ORDERED to send the record to

this Court with Appellant’s response. If no response is filed, but nevertheless, the record

must be returned to the trial court clerk, Appellant is ORDERED to send the record to

this Court within 45 days of the date the attorney sends notice to the Court that the record

was forwarded to the Appellant, unless the due date is extended by order of this Court

upon proper and timely motion by Appellant.

        Appellant’s failure to comply with this Order, including the failure to send the

record to this Court within the time specified, if herein required, may result in the

dismissal of the appeal under our inherent authority upon the presumption that the

record was obtained under false pretense and with no intent to pursue the appeal but

instead was obtained for the purposes of delay.




                                                    PER CURIAM




Nava v. State                                                                             Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Judge Neill2
Order issued and filed February 13, 2019
Do not publish




2   The Honorable Judge John E. Neill, Judge of the 18th District Court, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 74.003(a) (West 2013).


Nava v. State                                                                                          Page 4